Exhibit AGREEMENT AGREEMENT, dated as of August19, 2008, (this “Agreement”) by and among Arthur D. Lipson, Western Investment LLC, Western Investment Hedged Partners L.P., Western Investment Activism Partners LLC, Western Investment Institutional Partners LLC, Benchmark Plus Institutional Partners L.L.C., Benchmark Plus Management, L.L.C., Benchmark Plus Partners, L.L.C., Inc. (each such person a “Member” and collectively, the “Group”) and Tri-Continental Corporation (the “Fund”). WHEREAS, certain of the Members have indicated that they wish to avoid a proxy solicitation contest in respect of approval of the proposed investment management services agreement (the “New Contract”) between the Fund and RiverSource Investments, LLC, a wholly-owned subsidiary of Ameriprise Financial, Inc. (“Ameriprise”), at the Fund’s Special Meeting of stockholders to be held on October7, 2008 and that they desire the Fund to take certain actions that they believe may further reduce the trading discount of the Fund’s shares; WHEREAS, the board of directors of the Fund has determined that, in the circumstances, it is in the best interests of the Fund to enter into this Agreement in order to resolve the differences between the Group and the Fund; NOW, THEREFORE, in consideration of the premises and agreements herein set forth, and in the spirit of co-operation and good faith, the parties do hereby agree as follows: SECTION 1. Definitions. 1.1 “1940 Act” means the Investment Company Act of 1940, as amended. 1.2 “Affiliated
